     Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                  Page 1 of 10 PageID 345



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                FORTH WORTH DIVISION

TONYA CHAMBERS,                                    §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 § Civil Action No. 4:19-CV-987-Y
                                                   §
AEROCARE HOLDINGS, INC.,                           §
                                                   §
        Defendant.                                 §

                                AGREED PROTECTIVE ORDER

        Pending before the Court is the parties Joint Motion for Protective Order (doc. 23). After

review, the Court concludes that the motion should be and hereby is GRANTED.

Proceedings and Information Governed.

        1.      This Order (“Protective Order”) is made under Federal Rule of Civil Procedure 26(c).

It governs any document, information, or other thing furnished by any party to any other party, and

it includes any non-party who receives a subpoena in connection with this action. The information

protected includes, but is not limited to: answers to interrogatories; answers to requests for admission;

responses to requests for production of documents; deposition transcripts and videotapes; deposition

exhibits; and other writings or things produced, given or filed in this action that are designated by

a party as “Confidential Information” in accordance with the terms of this Protective Order, as well

as to any copies, excerpts, abstracts, analyses, summaries, descriptions, or other forms of recorded

information containing, reflecting, or disclosing such information.

Designation and Maintenance of Information.

        2.      For purposes of this Protective Order, (a) the “Confidential Information” designation

means that the document is comprised of trade secrets or commercial information that is not publicly

known and is of technical or commercial advantage to its possessor, in accordance with Rule


AGREED PROTECTIVE ORDER                                                                         PAGE 1
  Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                      Page 2 of 10 PageID 346



26(c)(1)(G), personal information of non-party employees or patients, or other information required

by law or agreement to be kept confidential. Confidential Information does not include, and this

Protective Order does not apply to, information that is already in the knowledge or possession of the

party to whom disclosure is made unless that party is already bound by agreement not to disclose

such information, or information that has been disclosed to the public or third persons in a manner

making such information no longer confidential.

        3.      Documents and things produced during the course of this litigation within the scope

of paragraph 2(a) above, may be designated by the producing party as containing Confidential

Information by placing on each page and each thing a legend substantially as follows:

                                          CONFIDENTIAL

        4.      A party may designate information disclosed at a deposition as Confidential Information

by requesting the reporter to so designate the transcript or any portion of the transcript at the time

of the deposition. If no such designation is made at the time of the deposition, any party will have

fourteen (14) calendar days after the date of the deposition to designate, in writing to the other parties

and to the court reporter, whether the transcript is to be designated as Confidential Information. If

no such designation is made at the deposition or within this fourteen (14) calendar-day period (during

which period, the transcript must be treated as Confidential Information, unless the disclosing party

consents to less confidential treatment of the information), the entire deposition will be considered

devoid of Confidential Information. Each party and the court reporter must attach a copy of any final

and timely written designation notice to the transcript and each copy of the transcript in its possession,

custody or control, and the portions designated in such notice must thereafter be treated in accordance

with this Protective Order. It is the responsibility of counsel for each party to maintain materials

containing Confidential Information in a secure manner and appropriately identified so as to allow

access to such information only to such persons and under such terms as is permitted under this


AGREED PROTECTIVE ORDER                                                                          PAGE 2
  Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                    Page 3 of 10 PageID 347



Protective Order.

Inadvertent Failure to Designate.

       5.      The inadvertent failure to designate or withhold any information as confidential or

privileged will not be deemed to waive a later claim as to its confidential or privileged nature, or to

stop the producing party from designating such information as confidential at a later date in writing

and with particularity. The information must be treated by the receiving party as confidential from

the time the receiving party is notified in writing of the change in the designation.

Challenge to Designations.

       6.      A receiving party may challenge a producing party’s designation at any time. Any

receiving party disagreeing with a designation may request in writing that the producing party change

the designation. The producing party will then have ten (10) business days after receipt of a challenge

notice to advise the receiving party whether or not it will change the designation. If the parties are

unable to reach agreement after the expiration of this ten (10) business-day period, and after the

conference required under LR 7.1(a), the receiving party may at any time thereafter seek an order

to alter the confidential status of the designated information. Until any dispute under this paragraph

is ruled upon by the presiding judge, the designation will remain in full force and effect, and the

information will continue to be accorded the confidential treatment required by this Protective Order.

Disclosure and Use of Confidential Information.

       7.      Information designated as Confidential Information may only be used for purposes

of preparation, trial, and appeal of this action. Confidential Information may not be used under any

circumstances for prosecuting any patent application, for patent licensing, or for any other purpose.

       8.      Subject to paragraph 10 below, Confidential Information may be disclosed by the

receiving party only to the following individuals, provided that such individuals are informed of the

terms of this Protective Order: (a) employees of the receiving party who are required in good faith


AGREED PROTECTIVE ORDER                                                                       PAGE 3
  Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                      Page 4 of 10 PageID 348



to provide assistance in the conduct of this litigation, including any settlement discussions, and who

are identified as such in writing to counsel for the designating party in advance of the disclosure;

(b) in-house counsel who are identified by the receiving party; (c) outside counsel for the receiving

party; (d) supporting personnel employed by (b) and (c), such as paralegals, legal secretaries, data

entry clerks, legal clerks, and private photocopying services; (e) experts or consultants; and (f) any

persons requested by counsel to furnish services such as document coding, image scanning, mock

trial, jury profiling, translation services, court reporting services, demonstrative exhibit preparation,

or the creation of any computer database from documents.

        9.      Further, prior to disclosing Confidential Information to a receiving party’s proposed

expert, consultant, or employees, the receiving party must provide to the producing party a signed

Confidentiality Agreement in the form attached as Exhibit A, the resume or curriculum vitae of the

proposed expert or consultant, the expert or consultant’s business affiliation, and any current and

past consulting relationships in the industry. The producing party will thereafter have ten (10) business

days from receipt of the Confidentiality Agreement to object to any proposed individual. The objection

must be made for good cause and in writing, stating with particularity the reasons for the objection.

Failure to object within ten (10) business days constitutes approval. If the parties are unable to resolve

any objection, the receiving party may apply to the presiding judge to resolve the matter. There will

be no disclosure to any proposed individual during the ten (10) business-day objection period, unless

that period is waived by the producing party, or if any objection is made, until the parties have resolved

the objection, or the presiding judge has ruled upon any resultant motion. Counsel is responsible for

the adherence by third-party vendors to the terms and conditions of this Protective Order. Counsel

may fulfill this obligation by obtaining a signed Confidentiality Agreement in the form attached as

Exhibit B.




AGREED PROTECTIVE ORDER                                                                          PAGE 4
  Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                      Page 5 of 10 PageID 349



        10.       Confidential Information may be disclosed to a person who is not already allowed

access to such information under this Protective Order if:

              (a) the information was previously received or authored by the person or was authored

                 or received by a director, officer, employee or agent of the company for which the

                 person is testifying as a designee under Rule 30(b)(6);

              (b) the designating party is the person or is a party for whom the person is a director,

                 officer, employee, consultant or agent; or

              (c) counsel for the party designating the material agrees that the material may be disclosed

                 to the person.

In the event of disclosure under this paragraph, only the reporter, the person, his or her counsel, the

presiding judge, and persons to whom disclosure may be made and who are bound by this Protective

Order, may be present during the disclosure or discussion of Confidential Information. Disclosure

of material pursuant to this paragraph does not constitute a waiver of the confidential status of the

material so disclosed.

Non-Party Information.

        1.        The existence of this Protective Order must be disclosed to any person producing

documents, tangible things, or testimony in this action who may reasonably be expected to desire

confidential treatment for such documents, tangible things or testimony. Any such person may designate

documents, tangible things, or testimony confidential pursuant to this Protective Order.

Filing Documents With the Court.

        2.        If any party wishes to submit Confidential Information to the Court, the submission

must be filed only in a sealed envelope bearing the caption of this action and a notice in the following

form:

                                  CONFIDENTIAL INFORMATION


AGREED PROTECTIVE ORDER                                                                          PAGE 5
   Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                        Page 6 of 10 PageID 350


                                               [caption]
                                 This envelope, which is being filed
                                 under seal, contains documents that
                                      are subject to a Protective
                              Order governing the use of confidential dis-
                                           covery material.
                                            No Prejudice.

        3.       Producing or receiving confidential information, or otherwise complying with the terms

of this Protective Order, will not (a) operate as an admission by any party that any particular Confiden-

tial Information contains or reflects trade secrets or any other type of confidential or proprietary

information; (b) prejudice the rights of a party to object to the production of information or material

that the party does not consider to be within the scope of discovery; (c) prejudice the rights of a party

to seek a determination by the presiding judge that particular materials be produced; (d) prejudice

the rights of a party to apply to the presiding judge for further protective orders; or (e) prevent the

parties from agreeing in writing to alter or waive the provisions or protections provided for in this

Protective Order with respect to any particular information or material.

Conclusion of Litigation.

        4.       Within sixty (60) calendar days after final judgment in this action, including the

exhaustion of all appeals, or within sixty (60) calendar days after dismissal pursuant to a settlement

agreement, each party or other person subject to the terms of this Protective Order is under an obligation

to destroy or return to the producing party all materials and documents containing Confidential

Information, and to certify to the producing party that this destruction or return has been done. However,

outside counsel for any party is entitled to retain all court papers, trial transcripts, exhibits, and attorney

work provided that any such materials are maintained and protected in accordance with the terms

of this Protective Order.

Other Proceedings.

        5.       By entering this Protective Order and limiting the disclosure of information in this


AGREED PROTECTIVE ORDER                                                                               PAGE 6
  Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                     Page 7 of 10 PageID 351



case, the presiding judge does not intend to preclude another court from finding that information may

be relevant and subject to disclosure in another case. Any person or party subject to this Protective

Order who may be subject to a motion to disclose another party’s information designated Confidential

pursuant to this Protective Order must promptly notify that party of the motion so that the party may

have an opportunity to appear and be heard on whether that information should be disclosed.

Remedies.

       6.      This Protective Order will be enforced by the sanctions set forth in Rule 37(b) and

any other sanctions as may be available to the presiding judge, including the power to hold parties

or other violators of this Protective Order in contempt. All other remedies available to any person

injured by a violation of this Protective Order are fully reserved.

       7.      Any party may petition the presiding judge for good cause shown if the party desires

relief from a term or condition of this Protective Order.

       8.      Unless this order includes a clause that explicitly states that a particular local

civil rule is modified as applied to this case, nothing in this order shall be construed to modify

the provisions, operation, or effect of any local civil rule of this court.


       SIGNED October 21, 2020.

                                                      ____________________________
                                                      TERRY R. MEANS
                                                      UNITED STATES DISTRICT JUDGE




AGREED PROTECTIVE ORDER                                                                      PAGE 7
  Case 4:19-cv-00987-Y Document 26 Filed 10/21/20   Page 8 of 10 PageID 352


AGREED AS TO FORM AND SUBSTANCE BY:


/s/ Jennifer J. Spencer
Jennifer J. Spencer
Texas Bar No. 10474900
jspencer@jacksonspencerlaw.com
James E. Hunnicutt
Texas Bar No. 24054252
jhunnicutt@jacksonspencerlaw.com
M. Neal Bridges
Texas Bar No. 24092171
nbridges@jacksonspencerlaw.com
JACKSON SPENCER LAW PLLC
Three Forest Plaza
12221 Merit Drive, Suite 160
Dallas, Texas 75251
Phone: (972) 458-5301
Fax: (972) 770-2156

ATTORNEYS FOR PLAINTIFF


         ---AND---


/s/ Paul E. Hash
Paul E. Hash
Texas Bar No. 09198020
Paul.Hash@jacksonlewis.com
Shelby M. Broaddus
Texas Bar No. 24096209
Shelby.Broaddus@jacksonlewis.com
JACKSON LEWIS P.C.
500 N. Akard, Suite 2500
Dallas, Texas 75201
Telephone: (214) 520-2400
Facsimile: (214) 520-2008

ATTORNEYS FOR DEFENDANT




AGREED PROTECTIVE ORDER                                                PAGE 8
  Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                     Page 9 of 10 PageID 353



                                              EXHIBIT A

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                   FORTH WORTH DIVISION

TONYA CHAMBERS,                                        §
                                                       §
        Plaintiff,                                     §
                                                       §
v.                                                     §   Civil Action No. 4:19-CV-
                                                       §   000987-Y
AEROCARE HOLDINGS, INC.,                               §
                                                       §
        Defendant.                                     §


                      AGREEMENT   TO BE   BOUND   BY   AGREED PROTECTIVE ORDER

        I hereby acknowledge that I, ___________________________________[NAME],

______________________________________________ [POSITION AND EMPLOYER], am about

to receive information, including documents and materials, designated as “Confidential” as defined

in the Agreed Protective Order entered in the above-captioned action. I have been given a copy of

the Agreed Protective Order; I have read it, and I agree to be bound by its terms

        I understand that the Confidential Materials, as defined in the Agreed Protective Order, including

any notes or other records that may be made regarding any such materials, shall not be disclosed to

anyone except as expressly permitted by the Agreed Protective Order. I will not copy or use, except

solely for the purposes of this proceeding, any Confidential Materials obtained pursuant to this Agreed

Protective Order, except as provided therein or otherwise ordered by the Court in the proceeding.

        I further understand that I am to retain all copies of all Confidential Material provided to me

in the proceeding in a secure manner, and that all copies of such materials are to remain in my personal

custody until termination of my participation in this proceeding, whereupon the copies of such materials

will be returned to counsel who provided me with such materials, or I shall destroy such material

and provide written assurances that the material was destroyed.


AGREED PROTECTIVE ORDER                                                                          PAGE 9
  Case 4:19-cv-00987-Y Document 26 Filed 10/21/20                 Page 10 of 10 PageID 354



        I declare under penalty of perjury, under the laws of the State of Texas, that the foregoing

is true and correct.

Executed this _____ day of ______, 2020, at _________________.




                                              BY:     _________________________________
                                                      Signature


4835-0748-6156, v. 1




AGREED PROTECTIVE ORDER                                                                   PAGE 10
